 
 
IB 
Union Calendar No. 347 
112th CONGRESS 2d Session 
H. R. 5857 
[Report No. 112–494] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2012 
Ms. Granger, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2013, and for other purposes, namely:  
IDepartment of state and related agency 
Department of state Administration of foreign affairs Diplomatic and consular programs (including transfer of funds)For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $6,276,051,000, of which up to $1,279,267,000 is for Worldwide Security Protection (to remain available until expended): Provided, That funds made available under this heading shall be allocated as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,318,106,000, to remain available until September 30, 2014, of which not less than $130,178,000 shall be available only for public diplomacy American salaries, and up to $216,963,000 is for Worldwide Security Protection and shall remain available until expended.  
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,898,176,000, to remain available until September 30, 2014, of which not less than $339,208,000 shall be available only for public diplomacy international information programs.  
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $861,188,000, to remain available until September 30, 2014.  
(4)Security programsFor necessary expenses for security activities, $1,198,581,000, to remain available until September 30, 2014, of which up to $1,062,304,000 is for Worldwide Security Protection and shall remain available until expended.  
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)not to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act, and, in addition, as authorized by section 5 of such Act, $520,150, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section;  
(B)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and  
(C)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.  
(6)Transfer, reprogramming, and other matters 
(A)Notwithstanding any provision of this Act, funds may be reprogrammed within and between subsections under this heading subject to section 7015 of this Act;  
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized; and  
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field examination of programs and activities in the United States funded from any account contained in this title. 
(D)Of the amount made available under this heading, up to $15,300,000 may be transferred to, and merged with, funds made available by this Act under the heading Department of State, Administration of Foreign Affairs, Payment to the American Institute in Taiwan: Provided, That the transfer authority of this subparagraph is in addition to any other transfer authority available to the Secretary of State. 
(E)Of the amount made available under this heading, up to $35,000,000, to remain available until expended, may be transferred to, and merged with, funds previously made available under the heading Conflict Stabilization Operations in title I of prior acts making appropriations for the Department of State, foreign operations, and related programs.  
(F)None of the funds appropriated or otherwise made available under this heading shall be available for the Ambassador’s Fund for Cultural Preservation.  Capital investment fundFor necessary expenses of the Capital Investment Fund, $59,380,000, to remain available until expended, as authorized: Provided, That section 135(e) of Public Law 103–236 shall not apply to funds available under this heading. Office of inspector generalFor necessary expenses of the Office of Inspector General, $60,154,000. Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $586,957,000, to remain available until expended: Provided, That not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from or in connection with English teaching, educational advising and counseling programs, and exchange visitor programs as authorized. Representation allowancesFor representation allowances as authorized, $7,300,000. Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $27,000,000, to remain available until September 30, 2014. Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292–303), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $837,401,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $688,799,000, to remain available until expended: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2013. Emergencies in the diplomatic and consular service (including transfer of funds)For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $9,300,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions. Repatriation loans program account (including transfer of funds)For the cost of direct loans, $1,447,000, as authorized, of which $710,000 may be made available for administrative expenses necessary to carry out the direct loan program and may be paid to Diplomatic and Consular Programs: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974. Payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $21,108,000. Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000. International organizations Contributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,310,769,000: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than May 1, 2013, on any credits available to the United States from the United Nations Tax Equalization Fund (TEF) and provide updated fiscal year 2014 assessment costs including offsets from available TEF credits and updated foreign currency exchange rates: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any payment of arrearages under this heading shall be directed toward activities that are mutually agreed upon by the United States and the respective international organization: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,828,182,000, of which 15 percent shall remain available until September 30, 2014: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for a new or expanded mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified: (1) of the estimated cost and duration of the mission, the national interest that will be served, and the exit strategy; (2) that the United Nations has taken necessary measures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in the mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in the peacekeeping mission, including prosecution in their home countries of such individuals in connection with such acts, and to make any relevant information about such cases publicly available in the country in which an alleged crime occurs and on the United Nations’ website; and (3) pursuant to section 7015 of this Act, and the procedures therein followed, setting forth the source of funds that will be used to pay the cost of the new or expanded mission: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to develop effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interests of the United States and the President has submitted to the Congress such a recommendation: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than May 1, 2013, of any credits available to the United States resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund: Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations. International commissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows: International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation; as follows: Salaries and expensesFor salaries and expenses, not otherwise provided for, $44,722,000. ConstructionFor detailed plan preparation and construction of authorized projects, $31,453,000, to remain available until expended, as authorized. American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by Public Law 103–182, $11,687,000: Provided, That of the amount provided under this heading for the International Joint Commission, $9,000 may be made available for representation expenses. International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $32,468,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to 31 U.S.C. 3324. Related Agency Broadcasting board of governors International broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio and television broadcasting to the Middle East, $740,100,000: Provided, That funds appropriated under this heading shall be made available to expand unrestricted access to information on the Internet through the development and use of circumvention and secure communication technologies: Provided further, That the circumvention technologies and programs supported by such funds shall undergo a review, to include an assessment of protections against such technologies being used for illicit purposes: Provided further, That the BBG shall coordinate the development and use of such technologies with the Secretary of State, as appropriate: Provided further, That of the total amount appropriated under this heading, not to exceed $16,000 may be used for official receptions within the United States as authorized, not to exceed $35,000 may be used for representation abroad as authorized, and not to exceed $39,000 may be used for official reception and representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $2,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, to remain available until expended for carrying out authorized purposes. Broadcasting capital improvementsFor the purchase, rent, construction, and improvement of facilities for radio and television transmission and reception, and purchase and installation of necessary equipment for radio and television transmission and reception, including to Cuba, as authorized, $7,030,000, to remain available until expended, as authorized. Related Programs The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $15,400,000, to remain available until expended, as authorized. United states institute of peaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act, $37,400,000, to remain available until September 30, 2014, which shall not be used for construction activities. Center for middle eastern-Western dialogue trust fundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2013, to remain available until expended. Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2013, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost Principles for Non-profit Organizations), including the restrictions on compensation for personal services. Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2013, to remain available until expended.National endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act, $122,764,000, to remain available until expended, of which $104,000,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $18,764,000 shall be for democracy, human rights, and rule of law programs: Provided, That the President of the National Endowment for Democracy shall submit to the Committees on Appropriations not later than 45 days after the date of enactment of this Act a report on the proposed uses of funds under this heading on a regional and country basis.Other commissions Commission for the preservation of america’s heritage abroad Salaries and expensesFor necessary expenses for the Commission for the Preservation of America's Heritage Abroad, $602,000, as authorized by section 1303 of Public Law 99–83. United states commission on international religious freedom Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (Public Law 105–292), as amended, $3,000,000, to remain available until September 30, 2014. Commission on security and cooperation in europe Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,579,000, to remain available until September 30, 2014. Congressional-Executive commission on the people's republic of china Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911–6919), $1,996,000, including not more than $3,000 for the purpose of official representation, to remain available until September 30, 2014. United states-China economic and security review commission Salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,493,000, including not more than $4,000 for the purpose of official representation, to remain available until September 30, 2014: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in division F of Public Law 111–117 shall continue in effect during fiscal year 2013 and shall apply to funds appropriated under this heading as if included in this Act.  
IIUnited states agency for international development 
Funds appropriated to the president Operating expenses (including transfer of funds)For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,015,706,000, to remain available until September 30, 2014: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading during fiscal year 2014 may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That any decision to open a new or reorganized USAID mission, bureau, center, or office or, except where there is a substantial security risk to mission personnel, to close or significantly reduce the number of personnel of any such mission or office, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That any new program, fellowship or initiative not specifically justified in the fiscal year 2013 Congressional budget justification shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances, for USAID during the current fiscal year: Provided further, That no such entertainment funds may be used for the purposes listed in section 7020 of this Act: Provided further, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars: Provided further, That the USAID Administrator shall consult with the Committees on Appropriations prior to issuing any guidance through a Procurement Information Bulletin that changes current requirements related to USAID acquisition and assistance. Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $129,700,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available for obligation only pursuant to the regular notification procedures of the Committees on Appropriations. Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $50,500,000, to remain available until September 30, 2014, which sum shall be available for the Office of Inspector General of the United States Agency for International Development.  
IIIBilateral economic assistance 
Funds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programs (including transfer of funds)For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,474,851,000, to remain available until September 30, 2014, and which shall be apportioned directly to the United States Agency for International Development (USAID): Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; and (6) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made no later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,542,860,000, to remain available until September 30, 2014, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2013 may be made available to USAID for technical assistance related to the activities of the Global Fund: Provided further, That of the funds appropriated under this paragraph, up to $14,250,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,519,950,000, to remain available until September 30, 2014: Provided, That relevant bureaus and offices of the United States Agency for International Development (USAID) that support cross-cutting development programs shall coordinate such programs on a regular basis: Provided further, That of the funds appropriated under this heading, not less than $23,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $10,000,000 shall be made available for USAID cooperative development programs. International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $772,602,000, to remain available until expended. Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance pursuant to section 491 of the Foreign Assistance Act of 1961, $50,141,000, to remain available until expended, to support transition to democracy and to long-term development of countries in crisis: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the United States Agency for International Development shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interests of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. development credit authority (including transfer of funds)For the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act: Provided, That funds provided under this paragraph and funds provided as a gift pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $750,000,000.In addition, for administrative expenses to carry out credit programs administered by the United States Agency for International Development, $8,200,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: Provided, That funds made available under this heading shall remain available until September 30, 2015. Economic support fund (including transfer of funds)For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $2,916,719,000, to remain available until September 30, 2014: Provided, That of the funds appropriated under this heading, $250,000,000 shall be available for assistance for Egypt, including not less than $35,000,000 for education programs of which not less than $10,000,000 is for scholarships at not-for-profit institutions for Egyptian students with high financial need: Provided further, That of the funds appropriated under this heading, not less than $360,000,000 shall be available for assistance for Jordan: Provided further, That $12,000,000 of the funds made available for assistance for Lebanon under this heading shall be for scholarships at not-for-profit institutions for students in Lebanon with high financial need: Provided further, That of the funds appropriated under this heading, not less than $155,000,000 shall be apportioned directly to the United States Agency for International Development for alternative development/institution building programs in Colombia: Provided further, That of the funds appropriated under this heading that are available for assistance for Colombia, not less than $7,000,000 shall be transferred to, and merged with, funds appropriated under the heading Migration and Refugee Assistance and shall be made available only for assistance to nongovernmental and international organizations that provide assistance to Colombian refugees in neighboring countries: Provided further, That of the funds made available under this heading, $20,000,000 shall be transferred to, and merged with, funds available under the heading National Endowment for Democracy to promote democracy and strengthen civil society in Cuba: Provided further, That funds appropriated under this heading may be made available, notwithstanding any other provision of law, for assistance and related programs for the countries identified in section 3(c) of the Support for East European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 3 of the FREEDOM Support Act (Public Law 102–511) and may be used to carry out the provisions of those Acts.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $119,770,000, to remain available until September 30, 2014, of which $70,500,000 shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and Labor, Department of State, and $49,270,000 shall be made available for the Office of Democracy and Governance of the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development. Department of State Migration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $1,454,400,000, to remain available until expended, of which $15,000,000 shall be made available for refugees resettling in Israel, and not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements. United states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $47,000,000, to remain available until expended. Independent Agencies Peace corps (including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $375,000,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2014: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by 22 U.S.C. 2515, an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $4,000 may be made available for entertainment expenses: Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions. Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003, $898,200,000 to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the Millennium Challenge Act of 2003 for fiscal year 2013: Provided further, That section 605(e) of the Millennium Challenge Act of 2003 shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the Millennium Challenge Act of 2003 only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to signing any new country compact or new threshold country program; terminating or suspending any country compact or threshold country program; or commencing negotiations for any new compact or threshold country program: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That notwithstanding section 606(a)(2) of the Millennium Challenge Act of 2003, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the Millennium Challenge Act of 2003: Provided further, That notwithstanding section 606(b)(1) of the Millennium Challenge Act of 2003, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the Millennium Challenge Act of 2003: Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the Millennium Challenge Act of 2003 with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the two subsequent fiscal years: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances. Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $18,100,000, to remain available until September 30, 2014: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for entertainment and representation allowances. African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $24,000,000, to remain available until September 30, 2014: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the African Development Foundation (Foundation): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the Foundation may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the Foundation shall provide a report to the Committees on Appropriations after each time such waiver authority is exercised. Department of Treasury International affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $25,448,000, to remain available until September 30, 2015, which shall be available notwithstanding any other provision of law.  
IVInternational security assistance 
Department of State International narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,061,100,000 to remain available until September 30, 2014: Provided, That during fiscal year 2013, the Department of State may also use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing it to a foreign country or international organization under chapter 8 of part I of that Act subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall provide to the Committees on Appropriations not later than 45 days after the date of enactment of this Act and prior to the initial obligation of funds appropriated under this heading, a report on the proposed uses of all funds under this heading on a country-by-country basis for each proposed program, project, or activity: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading: Provided further, That assistance provided with funds appropriated under this heading that is made available notwithstanding section 482(b) of the Foreign Assistance Act of 1961 shall be made available subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be made available for assistance for the Bolivian military and police unless the Secretary of State determines and reports to the Committees on Appropriations that such funds are in the national security interest of the United States: Provided further, That the reporting requirements contained in section 1404 of Public Law 110–252 shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $590,113,000, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: Provided, That of the funds made available under this heading, not to exceed $30,000,000, to remain available until expended, may be made available for the Nonproliferation and Disarmament Fund, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament and weapons destruction: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA only if the Secretary of State determines and so reports to the Congress that the Government of Israel is not being denied its right to participate in the activities of that Agency: Provided further, That of the funds made available for conventional weapons destruction and related activities, not to exceed $700,000, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of the conventional weapons destruction program: Provided further, That funds appropriated under this heading that are available for Anti-terrorism Assistance and Export Control and Border Security shall remain available until September 30, 2014.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $345,000,000: Provided, That of the funds appropriated under this heading, not less than $26,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That up to $92,000,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia and shall be available until September 30, 2014: Provided further, That additional amounts may be made available by transfer from “Contributions for International Peacekeeping Activities” for the purposes described in the previous proviso, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, and shall be available until September 30, 2014: Provided further, That funds appropriated under this Act should not be used to support any military training or operations that include child soldiers: Provided further, That none of the funds appropriated under this heading shall be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. Funds Appropriated to the President International military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $102,643,000, of which up to $4,000,000 may remain available until September 30, 2014, and may only be provided through the regular notification procedures of the Committees on Appropriations: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That the Secretary of State shall provide to the Committees on Appropriations, not later than 45 days after the enactment of this Act, a report on the proposed uses of all program funds under this heading on a country-by-country basis, including a detailed description of proposed activities: Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment allowances. Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,210,000,000: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,100,000,000 shall be available for grants only for Israel, and $1,300,000,000 shall be made available for grants only for Egypt, including for border security programs and activities in the Sinai: Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $815,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated under this heading estimated to be outlayed for Egypt during fiscal year 2013 may be transferred to an interest bearing account for Egypt in the Federal Reserve Bank of New York: Provided further, That of the funds appropriated under this heading, not less than $300,000,000 shall be made available for assistance for Jordan: Provided further, That none of the funds made available under this heading may be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of title 31, United States Code, section 1501(a).None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $62,800,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation allowances: Provided further, That not more than $885,000,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2013 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
VMultilateral assistance 
Funds appropriated to the president International organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $276,500,000: Provided, That none of the funds in this Act may be made available for the Intergovernmental Panel on Climate Change/United Nations Framework Convention on Climate Change: Provided further, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $64,700,000, to remain available until expended. Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,325,000,000, to remain available until expended. Contribution to the international bank for reconstruction and developmentFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury, for the United States share of the paid-in portion of the increases in capital stock, $58,682,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $919,354,028. Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $99,800,000, to remain available until expended. Contribution to the inter-american development bankFor payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $51,010,000, to remain available until expended. Limitation on callable capital subscriptionsThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $2,049,397,417. Contribution to the asian development bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $53,293,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the Asian Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $1,279,024,385. Contribution to the asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $100,000,000, to remain available until expended.Contribution to the african development bankFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $16,209,000, to remain available until expended. Limitation on callable capital subscriptionsThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $253,930,404.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $172,500,000, to remain available until expended. Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $19,850,000, to remain available until expended.  
VIExport and investment assistance 
Export-Import bank of the united states Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $4,400,000, to remain available until September 30, 2014. Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2013. Subsidy appropriationFor the cost of direct loans, loan guarantees, insurance, and tied-aid grants as authorized by section 10 of the Export-Import Bank Act of 1945, as amended, not to exceed $38,000,000: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds shall remain available until September 30, 2028, for the disbursement of direct loans, loan guarantees, insurance and tied-aid grants obligated in fiscal years 2013, 2014, 2015, and 2016: Provided further, That none of the funds appropriated by this Act or any prior Acts appropriating funds for the Department of State, foreign operations, and related programs for tied-aid credits or grants may be used for any other purpose except through the regular notification procedures of the Committees on Appropriations. Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $94,900,000: Provided, That the Export-Import Bank may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until October 1, 2013: Provided further, That the Export-Import Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Export-Import Bank, repossession or sale of pledged collateral or other assets acquired by the Export-Import Bank in satisfaction of moneys owed the Export-Import Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That, in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account, to remain available until expended. Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That amounts collected in fiscal year 2013 in excess of obligations, up to $50,000,000, shall become available on September 1, 2013, and shall remain available until September 30, 2016. Overseas private investment corporation Noncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $54,990,000: Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading. Program accountFor the cost of direct and guaranteed loans, $25,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2013, 2014, and 2015: Provided further, That funds so obligated in fiscal year 2013 remain available for disbursement through 2021; funds obligated in fiscal year 2014 remain available for disbursement through 2022; and funds obligated in fiscal year 2015 remain available for disbursement through 2023: Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account. Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $50,000,000, to remain available until September 30, 2014: Provided, That of the funds appropriated under this heading, not more than $4,000 may be available for representation and entertainment allowances.  
VIIGeneral Provisions 
allowances and differentials  
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by 5 U.S.C. 3109; and for hire of passenger transportation pursuant to 31 U.S.C. 1343(b).unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2013 or any previous fiscal year: Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.  
consulting services  
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
embassy construction  
7004. 
(a)Of funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005.  
(b)Notwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(c)For the purposes of calculating the fiscal year 2013 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State's contribution for this purpose. 
(d)Funds appropriated by this Act, and any prior Act making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and Iraq, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  personnel actions  
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
Limitation on the New London Embassy 
7006.
(a)LimitationNone of the funds appropriated under the heading Embassy Security, Construction, and Maintenance in this Act and in prior Acts making appropriations for the Department of State, foreign operations, and related programs, made available through Federal agency Capital Security Cost Sharing contributions and reimbursements, or generated from the proceeds of real property sales, other than from real property sales located in London, United Kingdom, may be made available for site acquisition and mitigation, planning, design, or construction of the New London Embassy.
(b)Reporting requirementWithin 60 days of enactment of this Act and every 6 months thereafter until completion of the New London Embassy, the Secretary of State shall submit to the Committees on Appropriations a report on the project: Provided, That such report shall include revenue and cost projections, cost containment efforts, project schedule and actual project status, the impact of currency exchange rate fluctuations on project revenue and costs, and options for modifying the scope of the project in the event that proceeds of real property sales in London fall below the total cost of the project. 
prohibition against direct funding for certain countries  
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the Governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance and guarantees of the Export-Import Bank or its agents.  
coups d’etat  
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'etat or decree or, after the date of enactment of this Act, a coup d'etat or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the President determines and certifies to the Committees on Appropriations that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.  
transfer authority  
7009. 
(a)Department of State and Broadcasting Board of Governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Any transfer pursuant to this section shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
(b)Export Financing Transfer AuthoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2013, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations.  
(c)Limitation on Transfers Between Agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
(2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, and Economic Support Fund shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(d)Transfers Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.  
(e)Audit of Inter-agency TransfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds: Provided, That such audits shall be transmitted to the Committees on Appropriations: Provided further, That funds transferred under such authority may be made available for the cost of such audits.reporting requirement 
7010.The Secretary of State shall provide the Committees on Appropriations, not later than April 1, 2013, and for each fiscal quarter, a report in writing on the uses of funds made available under the headings Foreign Military Financing Program, International Military Education and Training, Peacekeeping Operations, and Pakistan Counterinsurgency Capability Fund in this Act, or prior acts making appropriations for the Department of State, foreign operations, and related programs: Provided, That such report shall include a description of the obligation and expenditure of funds, and the specific country in receipt of, and the use or purpose of the assistance provided by such funds. availability of funds  
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the heading Development Credit Authority, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations at the beginning of each fiscal year, detailing by account and source year, the use of this authority during the previous fiscal year. 
limitation on assistance to countries in default  
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of one calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.prohibition on taxation of united states assistance 
7013. 
(a)Prohibition on TaxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Reimbursement of Foreign TaxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2013 on funds appropriated by this Act by a foreign government or entity against commodities financed under United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors, and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2014 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations that such taxes have not been reimbursed to the Government of the United States. 
(c)De Minimis ExceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)Reprogramming of FundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance to countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes. 
(e)Determinations 
(1)The provisions of this section shall not apply to any country or entity the Secretary of State determines— 
(A)does not assess taxes on United States assistance or which has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity. 
(f)ImplementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)DefinitionsAs used in this section— 
(1)the terms taxes and taxation refer to value added taxes and customs duties imposed on commodities financed with United States assistance for programs for which funds are appropriated by this Act; and 
(2)the term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. 
(h)ReportThe Secretary of State shall submit a report to the Committees on Appropriations not later than 90 days after the enactment of this Act detailing steps taken by the Department of State to comply with the requirements provided in subsections (a) and (f).  
reservations of funds  
7014. 
(a)Funds appropriated under titles II through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.  
(b)In addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act shall be extended for an additional fiscal year if the USAID Administrator determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.  
(c)Ceilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. notification requirements  
7015. 
(a)None of the funds made available in title I of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)closes or opens a mission or post; 
(6)creates, reorganizes, or renames bureaus, centers, or offices; 
(7)reorganizes programs or activities; or 
(8)contracts out or privatizes any functions or activities presently performed by Federal employees; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds: Provided, That unless previously justified to the Committees on Appropriations, the requirements of this subsection shall apply to all obligations of funds appropriated under title I of this Act for paragraphs (5) and (6) of this subsection. 
(b)None of the funds provided under title I of this Act, or provided under previous appropriations Acts to the agency or department funded under title I of this Act that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that—
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  
(c)None of the funds made available under titles II through VI and VIII in this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Peacekeeping Operations, Capital Investment Fund, Operating Expenses, Conflict Stabilization Operations, Office of Inspector General, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles II through VI of this Act of less than 10 percent of the amount previously justified to the Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to this subsection shall identify when funds are being provided notwithstanding any other provision of law and include justification. 
(d)Notwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs authorized by section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), shall be subject to the regular notification procedures of the Committees on Appropriations.  
(e)The requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)None of the funds appropriated under titles III through VI and VIII of this Act shall be obligated or expended for assistance for Serbia, Sudan, South Sudan, Zimbabwe, Afghanistan, Iraq, Pakistan, Cuba, Iran, Haiti, Libya, Ethiopia, Nepal, Lebanon, Egypt, Honduras, Burma, Yemen, Kazakhstan, Uzbekistan, the Russian Federation, Somalia, Sri Lanka, Syria, or Cambodia except as provided through the regular notification procedures of the Committees on Appropriations.notification on excess defense equipment 
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. limitation on availability of funds for international organizations and programs  
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles III through VI of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7049(a) of this Act, shall remain available for obligation until September 30, 2014.  
prohibition on funding for abortions and involuntary sterilization  
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations 
7019. 
(a)Funds provided in this Act shall be made available for programs and countries in the amounts contained in the respective tables included in the report accompanying this Act. 
(b)For the purposes of implementing this section and only with respect to the tables included in the report accompanying this Act, the Secretary of State, the Administrator of the United States Agency for International Development, and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations.  
prohibition of payment of certain expenses  
7020.None of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, and Economic Support Fund may be obligated or expended to pay for— 
(1)alcoholic beverages; or  
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks. prohibition on assistance to governments supporting international terrorism  
7021. 
(a)Lethal Military Equipment Exports 
(1)None of the funds appropriated or otherwise made available by titles III through VI of this Act may be available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.  
(2)Assistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States.  
(3)Whenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests.  
(b)Bilateral Assistance 
(1)Funds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— 
(A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or 
(C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(2)The President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations. authorization requirements  
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).  
definition of program, project, and activity  
7023.For the purpose of titles II through VII of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as—
(1)justified to the Congress; or 
(2)allocated by the executive branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961.  
authorities for the peace corps, inter-american foundation and african development foundation  
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 
7025. 
(a)None of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)None of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; 
(2)research activities intended primarily to benefit American producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)The Secretary of the Treasury shall instruct the United States Executive Directors of the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, and the African Development Fund to use the voice and vote of the United States to oppose any assistance by these institutions, using funds appropriated or made available pursuant to titles III through VI of this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.separate accounts 
7026. 
(a)Separate Accounts for Local Currencies 
(1)If assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government; 
(B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and 
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. 
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or 
(ii)debt and deficit financing; or 
(B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). 
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used and/or to be used for such purpose in each applicable country. 
(b)Separate Accounts for Cash Transfers 
(1)If assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle them with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of subsection (b)(1) only through the regular notification procedures of the Committees on Appropriations.  
eligibility for assistance  
7027. 
(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations under the regular notification procedures of those committees, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.  
(b)Public Law 480During fiscal year 2013, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Agricultural Trade Development and Assistance Act of 1954: Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights. impact on jobs in the united states  
7028.None of the funds appropriated under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;  
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4) (D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; or
(3)any technical assistance or training to an entity outside the United States if such assistance or training would have the purpose of outsourcing jobs from the United States and adversely impacting the domestic labor force. international financial institutions  
7029. 
(a)None of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  
(b)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (the Fund) to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program of the Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints that do not allow the maintenance of or an increase in governmental spending on healthcare or education; and to promote government spending on healthcare, education, agriculture and food security, or other critical safety net programs in all of the Fund's activities with respect to Heavily Indebted Poor Countries. 
(c)For the purposes of this Act, international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank and the African Development Fund. debt-for-development  
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.financial management and budget transparency 
7031. 
(a)Limitation on Direct Government-to-Government Assistance 
(1)None of the funds made available by this Act may be used for direct Government-to-Government assistance unless the Secretary of State certifies to the Committees on Appropriations that— 
(A)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; and 
(i)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; 
(ii)the recipient agency or ministry has adopted competitive procurement policies and systems; 
(iii)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; and 
(iv)no level of acceptable fraud is assumed. 
(B)the Government of the United States and the government of the recipient country have agreed, in writing— 
(i)on clear and achievable objectives for the use of such assistance; 
(ii)that such assistance should be made on a cost-reimbursable basis; and
(iii)that the government of the recipient country will publicly disclose on an annual basis its national budget, to include income and expenditures.
(C)the recipient country has demonstrated a commitment to democracy and democratic principles.
(D)the recipient agency or ministry is not headed or controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(2)In addition to the requirements in subsection (a), no funds may be made available for such assistance without prior consultation with, and notification of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct Government-to-Government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)The USAID Administrator or the Secretary of State, as appropriate, shall suspend any such assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary determines and reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance.
(4)None of the funds made available in this Act may be used to pay the United Nations dues or assessments for any foreign country or for debt service payments owed by any country to any international financial institution: Provided, That for purposes of this subsection, the term international financial institution has the meaning given the term in section 7029(c) of this Act. 
(5)Not later than 90 days after the enactment of this Act and 6 months thereafter, the USAID Administrator shall submit to the Committees on Appropriations a report that— 
(A)details all assistance described in subsection (a) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and 
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a cost-reimbursable basis. 
(6)The USAID Administrator shall submit to the Committees on Appropriations, concurrent with the fiscal year 2014 Congressional budget justification materials, amounts planned for assistance described in subsection (a) by country, proposed funding amount, source of funds, and type of assistance. 
(b)National Budget and Contract Transparency 
(1)Limitation on fundingNone of the funds appropriated under titles III and IV of this Act may be made available to the central government of any country that does not meet minimum standards of fiscal transparency: Provided, That the Secretary of State shall develop minimum standards of fiscal transparency to be updated and strengthened, as appropriate, to reflect best practices: Provided further, That the Secretary shall make an annual determination of progress or no progress for countries that do not meet minimum standards of fiscal transparency and make those determinations publicly available in an annual Fiscal Transparency Report. 
(2)Minimum standards of fiscal transparencyFor purposes of paragraph (1), minimum standards of fiscal transparency shall include standards for the public disclosure of budget documentation, including receipts and expenditures by ministry, and government contracts and licenses for natural resource extraction, to include bidding and concession allocation practices. 
(3)WaiverThe Secretary of State may waive the limitation on funding in paragraph (1) on a country-by-country basis if the Secretary reports to the Committees on Appropriations that the waiver is important to the national interest of the United States: Provided, That such waiver shall identify any steps taken by the government of the country to publicly disclose its national budget and contracts which are additional to those which were undertaken in previous fiscal years, include specific recommendations of short- and long-term steps such government can take to improve budget transparency, and identify benchmarks for measuring progress. 
(4)AssistanceOf the funds appropriated under title III of this Act, not less than $5,000,000 should be made available for programs and activities to assist the central governments of countries named in the list required by paragraph (1) to improve budget transparency or to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise made available for such purposes. 
(c)Anti-kleptocracy 
(1)Officials of foreign governments and their immediate family members who the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, shall be ineligible for entry into the United States. 
(2)Individuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in this paragraph shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)The Secretary of State may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. 
(4)Not later than 90 days after enactment of this Act and 180 days thereafter, the Secretary of State shall submit a report, in classified form if necessary, to the Committees on Appropriations describing the information regarding corruption concerning each of the individuals found ineligible pursuant to paragraph (1), a list of any waivers provided under paragraph (3), and the justification for each waiver.Promotion of Democracy
7032.
(a)
(1)Of the funds appropriated in this Act, not less than $2,839,000,000 should be made available for the promotion of democracy as defined in paragraph (3).
(2)Funds made available by this Act that are made available for the promotion of democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy, any regulation.
(3)For the purposes of funds appropriated by this Act, the term promotion of democracy means programs that support good governance, human rights, independent media, and the rule of law, and otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, institutions, and practices that are responsive and accountable to citizens.
(4)With respect to the provision of assistance for democracy, human rights, and governance activities in this Act, the organizations implementing such assistance and the specific nature of that assistance shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (USAID), shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.
(5)With respect to the provision of assistance to build institutional capacity of a government, assistance should only be available if such government is sincere in the pursuit of democracy.
(6)Funds appropriated by this Act that are made available to promote democracy and human rights shall also be made available to support freedom of religion, especially in the Middle East and North Africa.
(b)None of the funds appropriated or otherwise made available by title III of this Act may be obligated for direct Government-to-Government assistance if such assistance is to a government that is actively and significantly interfering with the operation of civil society organizations. 
multi-year commitments 
7033.None of the funds appropriated by this Act may be used to make a future year funding pledge for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— 
(1)previously justified in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; 
(3)notified in accordance with the regular notification procedures of the Committees on Appropriations; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge. special provisions  
7034. 
(a) Victims of War, Displaced Children, and Displaced BurmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, and displaced Burmese, and to assist victims of trafficking in persons and, subject to the regular notification procedures of the Committees on Appropriations, to combat such trafficking, may be made available notwithstanding any other provision of law.  
(b)Reconstituting Civilian Police AuthorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.  
(c)World Food ProgramFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, may be made available as a general contribution to the World Food Program, notwithstanding any other provision of law.  
(d)Disarmament, Demobilization and ReintegrationNotwithstanding any other provision of law, regulation or Executive order, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund, Peacekeeping Operations, International Disaster Assistance, and Transition Initiatives may be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations: Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to the obligation of funds pursuant to this subsection: Provided further, That for the purposes of this subsection the term foreign terrorist organization means an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act.  
(e)Research and TrainingFunds appropriated by this Act under the heading Economic Support Fund may be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union (title VIII) as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501–4508).  
(f)Partner VettingFunds appropriated in this Act or any prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the Administrator of the United States Agency for International Development (USAID), as appropriate, to support the continued implementation of the Partner Vetting System (PVS) pilot program: Provided, That the Secretary of State and the Administrator of USAID shall jointly submit a report to the Committees on Appropriations, not later than 30 days after completion of the pilot program, on the estimated timeline and criteria for evaluating the PVS for expansion: Provided further, That such report shall include a description of consultations with governmental and nongovernmental stakeholders affected by the pilot program, concerns raised during such consultations, and any changes USAID and the Department of State plan to make in response to such concerns: Provided further, That such report may be delivered in classified form, if necessary. arab league boycott of israel 
7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.palestinian statehood 
7036. 
(a)Limitation on AssistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; 
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; 
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and 
(E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of CongressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. 
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interests of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).restrictions concerning the palestinian authority  
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.  
prohibition on assistance to the palestinian broadcasting corporation  
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.assistance for the west bank and gaza 
7039. 
(a)OversightFor fiscal year 2013, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)None of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism. 
(2)Notwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Audits 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. 
(2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Subsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2013 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. 
(f)Funds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. 
(g)Not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of Public Law 109–13.
(h)Prior to the obligation of any assistance appropriated in title III of this Act for the West Bank and Gaza, the Secretary of State shall certify and report to the Committees on Appropriations that—
(1)such assistance is—
(A)advancing Middle East peace;
(B)improving security in the region; or
(C)supporting critical and immediate humanitarian needs; and
(2)the Palestinian Authority is moving to halt anti-Israel incitement and is engaged in activities aimed at promoting peace and coexistence with Israel.limitation on assistance for the palestinian authority 
7040. 
(a)Prohibition of FundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interests of the United States. 
(c)Period of Application of WaiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll. 
(f)Prohibition to Hamas and the Palestine Liberation Organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member or that results from an agreement with Hamas. 
(2)Notwithstanding the limitation of subsection (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.Limitations
7041.
(a)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority if the Palestinians obtain, after the date of enactment of this Act, the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians.
(b)
(1)The President may waive the provisions of section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have not, after the date of enactment of this Act, obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians.
(2)Not less than 90 days after the President is unable to make the certification pursuant to subsection (b)(1), the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under paragraph (1) of this subsection or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised.
(3)Any waiver pursuant to this subsection shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act.near east 
7042. 
(a)Egypt 
(1) 
(A)None of the funds appropriated under titles III and IV of this Act and in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central Government of Egypt unless the Secretary of State certifies to the Committees on Appropriations that such government is meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(B)Prior to the obligation of funds appropriated by this Act under the headings Economic Support Fund and Foreign Military Financing Program for assistance for the central Government of Egypt, the Secretary of State shall certify to the Committees on Appropriations that the Government of Egypt—
(i)has completed the transition to civilian government, including holding free and fair elections; and
(ii)is implementing policies to protect freedom of expression, association, and religion, and due process of law. 
(C)The Secretary of State may waive the requirements of paragraph (B) if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national security interest of the United States: Provided, That such determination and report shall include a detailed justification for such waiver: Provided further, That the Secretary of State shall consult with the Committees on Appropriations prior to waiving such requirements. 
(2)The Secretary of State shall consult with the Committees on Appropriations prior to the transfer of funds appropriated by this Act under the heading Foreign Military Financing Program to an interest-bearing account for Egypt.  
(b)Iran 
(1)It is the policy of the United States to seek to prevent Iran from achieving the capability to produce or otherwise manufacture nuclear weapons, including by supporting international diplomatic efforts to halt Iran's uranium enrichment program, and the President should fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public Law 104–172) as a means of encouraging foreign governments to require state-owned and private entities to cease all investment in, and support of, Iran's energy sector and all exports of refined petroleum products to Iran. 
(2)None of the funds appropriated or otherwise made available in this Act under the heading Export-Import Bank of the United States may be used by the Export-Import Bank of the United States to provide any new financing (including loans, guarantees, other credits, insurance, and reinsurance) to any person that is subject to sanctions under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172). 
(3)The reporting requirements in section 7043(c) in division F of Public Law 111–117 shall continue in effect during fiscal year 2013 as if part of this Act: Provided, That the date in subsection (c)(1) shall be deemed to be September 30, 2013. 
(c)Iraq 
(1)Funds appropriated or otherwise made available by this Act for assistance for Iraq shall be made available in a manner that utilizes Iraqi entities to the maximum extent practicable, and in accordance with the cost-matching and other requirements in the Department of State's April 9, 2009, Guidelines for Government of Iraq Financial Participation in United States Government-Funded Civilian Foreign Assistance Programs and Projects. 
(2)None of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. 
(3) 
(A)Amounts obligated from funds appropriated for fiscal year 2013 by this Act for security assistance for Iraq shall not exceed the amounts obligated for security assistance for Iraq in fiscal year 2012 until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Iraq has demonstrated a commitment to— 
(i)adequately build the logistics and maintenance capacity of the Iraqi security forces; 
(ii)develop the institutional capacity to manage such forces independently; and 
(iii)develop a culture of sustainment for equipment provided by the United States or acquired with United States assistance.  
(B)The report required under subparagraph (A) shall include a description of the actions taken by the Government of Iraq that, in the determination of the Secretary, support the certification. 
(d)Lebanon 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Lebanon unless the Secretary of State certifies and reports to the Committees on Appropriations that—
(A)the Lebanese Armed Forces (LAF) is not headed, controlled by, or closely collaborating with Hezbollah or any other foreign terrorist organization designated pursuant to section 219 of the Immigration and Nationality Act; and
(B)such assistance will only be used to—
(i)professionalize the LAF;
(ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders against infiltration, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and
(iii)implement United Nations Security Council Resolution 1701. 
(2)If the Secretary of State makes the certification contained in paragraph (1), funds may not be made available for obligation until a detailed spend plan is submitted to the Committees on Appropriations, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2013: Provided, That any notification submitted pursuant to section 634A of the Foreign Assistance Act of 1961 or section 7015 of this Act shall include any funds specifically intended for lethal military equipment: Provided further, That the Secretary of State shall regularly consult with the Committees on Appropriations on the activities of the LAF and assistance provided by the United States: Provided further, That not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the actions taken to ensure that equipment provided to the LAF is used only for intended purposes.  
(e)Libya
(1)None of the funds appropriated by this Act under the heading Economic Support Fund may be made available for assistance for Libya unless the Secretary of State reports to the Committees on Appropriations—
(A)that such funds shall only be made available to support programs that promote democracy, transparent and accountable governance, human rights, transitional justice, and the rule of law;
(B)that such funds shall be made available, to the maximum extent practicable, on a cost-matching basis; and
(C)the amounts the Government of Libya plans to contribute during fiscal year 2013 to their development priorities.
(2)None of the funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program may be made available to Libya unless the notification required by section 7015 of this Act contains a detailed justification and the vetting procedures in place for all such assistance. 
(f)YemenNone of the funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Yemen may be made available until the Secretary of State reports to the Committees on Appropriations that the Armed Forces of Yemen—
(1)are not controlled by a foreign terrorist organization, designated pursuant to section 219 of the Immigration and Nationality Act; and
(2)are cooperating with the United States on counterterrorism efforts against Al Qaeda and other terrorist organizations. 
africa 
7043. 
(a)Natural Resource TransparencyFunds appropriated by this Act that are available for assistance for Liberia, Sierra Leone, Nigeria, Cote d’Ivoire, and the countries participating in the Congo Basin Forest Partnership should be made available to promote and support transparency and accountability in relation to the extraction of timber, oil and gas, cacao, and other natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative and the Kimberley Process Certification Scheme.  
(b)Counterterrorism Programs
(1)Of the funds appropriated by this Act, not less than $52,800,000 should be made available for the Trans-Sahara Counter-terrorism Partnership program, and not less than $21,300,000 should be made available for the Partnership for Regional East Africa Counterterrorism program. 
(2)
(A)Not later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees— 
(i)a detailed report on whether the Nigerian organization named People Committed to the Propagation of the Prophet’s Teachings and Jihad (commonly known as Boko Haram), meets the criteria for designation as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and 
(ii)if the Secretary of State determines that Boko Haram does not meet such criteria, the Secretary shall submit a report with a detailed justification regarding which designation criteria of section 219 of the Immigration and Nationality Act have not been met. 
(B)The report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex if appropriate. 
(C)In this paragraph, the term appropriate congressional committees means— 
(i)the Committee on Appropriations, the Committee on Homeland Security, the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(ii)the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 
(c)Sudan 
(1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. 
(2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(3)The limitations of paragraphs (1) and (2) shall not apply to— 
(A)humanitarian assistance; 
(B)assistance for the Darfur region, Southern Kordofan/Nuba Mountains State, Blue Nile State, other marginalized populations in Sudan, and Abyei; and 
(C)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or any other internationally recognized viable peace agreement.
(4) 
(A)None of the funds appropriated by this Act for bilateral economic assistance may be made available for assistance to the central government of any country that admits President Omar al-Bashir of Sudan. 
(B)The prohibition of subparagraph (A) shall apply unless the Secretary of State determines and reports to the Committees on Appropriations that such admission occurred for the purposes of— 
(i)bringing to justice President Omar al-Bashir for crimes against humanity, war crimes, or genocide; or 
(ii)furthering the peace process between Sudan and South Sudan. 
(C)The prohibition in subparagraph (A) shall not apply to assistance provided for humanitarian purposes.  
(d)South Sudan 
(1)Funds appropriated by this Act should be made available for assistance for South Sudan, including to increase agricultural productivity, expand educational opportunities especially for girls, strengthen democratic institutions and the rule of law, and enhance the capacity of the Federal Legislative Assembly to conduct oversight over government revenues and expenditures. 
(2)Not less than 15 days prior to the obligation of funds appropriated by this Act that are available for assistance for the Government of South Sudan, the Secretary of State shall submit a report to the Committees on Appropriations detailing the extent to which the Government of South Sudan is— 
(A)supporting freedom of expression, the establishment of democratic institutions, including an independent judiciary, parliament, and security forces that are accountable to civilian authority; and 
(B)investigating and punishing members of security forces who have violated human rights. 
(3)The Secretary of State shall seek to obtain regular audits of the financial accounts of the Government of South Sudan to ensure transparency and accountability of funds, including revenues from the extraction of oil and gas, and the timely, public disclosure of such audits: Provided, That the Secretary should assist the Government of South Sudan in conducting such audits, and by providing technical assistance to enhance the capacity of the National Auditor Chamber to carry out its responsibilities, and shall submit a report not later than 90 days after enactment of this Act to the Committees on Appropriations detailing the steps that will be taken by the Government of South Sudan, which are additional to those taken in the previous fiscal year, to improve resource management and ensure transparency and accountability of funds. 
(e)Lord’s Resistance ArmyFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord's Resistance Army (LRA), including to support the goals of the Lord’s Resistance Army Disarmament and Northern Uganda Recovery Act (Public Law 111-172): Provided, That not later than 90 days after enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit a report to the Committees on Appropriations detailing progress toward implementation of the Administration’s counter-LRA strategy and the policy objectives included in Public Law 111-172: Provided further, That such report shall include the amounts and description of United States assistance provided for such purposes. 
(f)War Crimes in Africa 
(1)The Congress reaffirms its support for the efforts of the International Criminal Tribunal for Rwanda (ICTR) and the Special Court for Sierra Leone (SCSL) to bring to justice individuals responsible for war crimes and crimes against humanity in a timely manner. 
(2)Funds appropriated by this Act may be made available for assistance for the central government of a country in which individuals indicted by the ICTR and the SCSL are credibly alleged to be living, if the Secretary of State determines and reports to the Committees on Appropriations that such government is cooperating with the ICTR and the SCSL, including the apprehension, surrender, and transfer of indictees in a timely manner: Provided, That this subsection shall not apply to assistance provided under section 551 of the Foreign Assistance Act of 1961 or to project assistance under title VI of this Act: Provided further, That the United States shall use its voice and vote in the United Nations Security Council to fully support efforts by the ICTR and the SCSL to bring to justice individuals indicted by such tribunals in a timely manner. 
(3)The prohibition in paragraph (2) may be waived on a country-by-country basis if the President determines that doing so is in the national security interest of the United States: Provided, That prior to exercising such waiver authority, the President shall submit a report to the Committees on Appropriations, in classified form if necessary, on— 
(A)the steps being taken to obtain the cooperation of the government in apprehending and surrendering the indictee in question to the court of jurisdiction; 
(B)a strategy, including a timeline, for bringing the indictee before such court; and 
(C)the justification for exercising the waiver authority. 
(g)Zimbabwe 
(1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loans or grants to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State determines and reports in writing to the Committees on Appropriations that the rule of law has been restored in Zimbabwe, including respect for ownership and title to property, and freedom of speech and association. 
(2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health, education, and macroeconomic growth assistance, unless the Secretary of State makes the determination required in paragraph (1).asia 
7044. 
(a)Tibet 
(1)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. 
(2)Notwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China. 
(b)Burma 
(1)The Secretary of the Treasury should instruct the United States executive directors of the appropriate international financial institutions to vote against any loan, agreement, or other financial support for Burma. 
(2)Funds appropriated by this Act under the heading Economic Support Fund may be made available for assistance for Burma notwithstanding any other provision of law, except no such funds shall be made available to the State Peace and Development Council, or its successor, and its affiliated organizations: Provided, That such funds shall be made available for programs along Burma's borders and for Burmese groups and organizations located outside Burma, and may be made available to support programs in Burma: Provided further, That in addition to assistance for Burmese refugees appropriated under the heading Migration and Refugee Assistance in this Act, funds shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma: Provided further, That any new program or activity initiated with funds made available by this Act shall be subject to prior consultation with the Committees on Appropriations, and all such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)CambodiaFunds made available in this Act for a United States contribution to a Khmer Rouge tribunal may only be made available if the Secretary of State certifies to the Committees on Appropriations that the United Nations and the Government of Cambodia are taking credible steps to address allegations of corruption and mismanagement within the tribunal. 
(d)North KoreaNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the government of North Korea. 
(e)People’s Republic of China 
(1)None of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)The terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the People's Republic of China, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.
(3)
(A)None of the funds appropriated by this Act under the headings Global Health Programs, Development Assistance, and Economic Support Fund may be made available for assistance for the government of the People’s Republic of China.
(B)The limitation of subparagraph (A) shall not apply to assistance described in paragraph (2) of subsection (a) and for programs to detect, prevent, and treat infectious disease. western hemisphere 
7045. 
(a)Colombia 
(1)The matter preceding the first proviso and the first through fifth provisos of paragraph (1), and paragraph (3), of section 7045(a) of division I of Public Law 112–74 shall continue in effect during fiscal year 2013 and shall apply to funds appropriated in this Act and made available for assistance for Colombia as if included in this Act.
(2)The Secretary of State shall submit to the Committees on Appropriations, not later than 60 days after enactment of this Act, the report described under the heading International Narcotics Control and Law Enforcement in the report accompanying this Act.  
(b)HaitiThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(c)HondurasPrior to the obligation of 20 percent of the funds appropriated by this Act that are available for assistance for Honduran military and police forces, the Secretary of State shall report in writing to the Committees on Appropriations that: the Government of Honduras is implementing policies to protect freedom of expression and association, and due process of law; and is investigating and prosecuting in the civilian justice system, in accordance with Honduran and international law, military and police personnel who are credibly alleged to have violated human rights, and the Honduran military and police are cooperating with civilian judicial authorities in such cases: Provided, That the restriction in this subsection shall not apply to assistance to combat drug trafficking and related violence, and to promote transparency, anti-corruption and the rule of law within the military and police forces. 
(d)Trade CapacityFunds appropriated in this Act under the headings Development Assistance and Economic Support Fund should be made available for labor and environmental capacity building activities relating to free trade agreements with countries of Central America, Colombia, Peru, and the Dominican Republic. 
(e)Aircraft Operations and MaintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country.south asia 
7046. 
(a)Afghanistan
(1)Limitations
(A)Transition
(i)Of the funds appropriated under the heading Diplomatic and Consular Programs in title VIII of this Act that are made available for operations and security in Afghanistan, 15 percent shall be withheld from obligation until the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development (USAID), submits a report to the Committees on Appropriations on transition plans for the Department of State and USAID, and such report shall include—
(I)an assessment of the security environment in Afghanistan with respect to facilities and personnel, and the anticipated impact of the withdrawal of United States Armed Forces in Afghanistan on such environment;
(II)detailed plans for all diplomatic locations in the country, to include—
(aa)an assessment of the security requirements at each current and planned facility;
(bb)the number of United States Government personnel anticipated at each facility, a general description of the duties of such personnel, and the number and cost of contractors anticipated at each facility required for operational and other support;
(cc)the expected timeline of occupancy for each facility;
(dd)the plans for, and status of, corresponding land rights agreements with the host government for each facility;
(ee)the types of non-traditional equipment to be used by the Department of State to meet the security requirements at each facility and whether agreement exists with the host government to use such equipment;
(ff)a description of contingency plans, including evacuation, at each facility for United States Government personnel and contractors; and
(gg)the extent to which locally engaged staff will be used for logistical, medical, and security requirements.
(ii)The report required by clause (i) may be submitted in classified form if necessary.
(iii)The report required by clause (i) shall also include benchmarks and milestones, including quantitative and qualitative metrics, for the diplomatic and development programs supported by the United States Government presence at each facility.
(B)SecurityOf the funds appropriated under the heading Economic Support Fund in title VIII of this Act that are made available for assistance for the central Government of Afghanistan, 15 percent shall be withheld from obligation until the Secretary of State, in consultation with the Administrator of USAID, certifies and reports to the Committees on Appropriations that all USAID projects implemented by organizations requiring security in Afghanistan have the needed contracts and services in place: Provided, That such certification shall include each project requiring security subcontracts and that each subcontract is deemed to have—
(i)qualified and reliable security personnel, equipment, and services;
(ii)reasonable cost requirements; and
(iii)reasonable terms that meet the needs of the prime contractor.
(C)Sustainability and TransparencyNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be obligated for assistance for the Government of Afghanistan until the Secretary of State, in consultation with the Administrator of USAID, certifies to the Committees on Appropriations that—
(i)The funds will be used to design and support programs in accordance with the June 2011 Administrator's Sustainability Guidance for USAID in Afghanistan.
(ii)The Government of Afghanistan is—
(I)reducing corruption and improving governance, including by investigating, prosecuting, sanctioning, or removing corrupt officials from office and implementing financial transparency and accountability measures for government institutions and officials (including the Central Bank) as well as conducting oversight of public resources;
(II)taking credible steps to protect the human rights of Afghan women; and
(III)taking significant steps to facilitate active public participation in governance and oversight.
(iii)Funds will be used to support and strengthen the capacity of Afghan public and private institutions and entities to reduce corruption and to improve transparency and accountability of national, provincial, and local governments.
(iv)Representatives of Afghan national, provincial, or local governments, and local communities and civil society organizations, including women-led organizations, will be consulted and participate in the design of programs, projects, and activities, including participation in implementation and oversight, and the development of specific benchmarks to measure progress and outcomes.  
(2)Assistance and operations 
(A)Funds appropriated or otherwise made available by this Act for assistance for Afghanistan may be made available as a United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF) unless the Secretary of State determines and reports to the Committees on Appropriations that the World Bank Monitoring Agent of the ARTF is unable to conduct its financial control and audit responsibilities. 
(B)Funds appropriated under the headings Economic Support Fund and International Narcotics Control and Law Enforcement in this Act that are available for assistance for Afghanistan— 
(i)shall be made available, to the maximum extent practicable, in a manner that emphasizes the participation of Afghan women, and directly improves the security, economic and social well-being, and political status, and protects the rights of, Afghan women and girls and complies with sections 7060 and 7061 of this Act, including support for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women's Affairs, and women-led organizations; 
(ii)may be made available for a United States contribution to an internationally managed fund to support the reconciliation with and disarmament, demobilization, and reintegration into Afghan society of former combatants who have renounced violence against the Government of Afghanistan: Provided, That funds may be made available to support reconciliation and reintegration activities only if: 
(I)Afghan women are participating at national, provincial, and local levels of government in the design, policy formulation, and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the human rights of Afghan women; and 
(II)such funds will not be used to support any pardon or immunity from prosecution, or any position in the Government of Afghanistan or security forces, for any leader of an armed group responsible for crimes against humanity, war crimes, or acts of terrorism; and 
(iii)may be made available for a United States contribution to the North Atlantic Treaty Organization/International Security Assistance Force Post-Operations Humanitarian Relief Fund. 
(C)The authority contained in section 1102(c) of Public Law 111–32 shall continue in effect during fiscal year 2013 and shall apply as if part of this Act. 
(D)The Coordinator for Rule of Law at the United States Embassy in Kabul, Afghanistan, shall be consulted on the use of all funds appropriated by this Act for rule of law programs in Afghanistan.  
(E)None of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(F)Any significant modification to the scope, objectives, or implementation mechanisms of United States assistance programs in Afghanistan shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that the prior consultation requirement may be waived in a manner consistent with section 7015(e) of this Act. 
(G)Funds appropriated under titles III through VI of this Act that are made available for assistance for Afghanistan may be made available notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961.
(3)ReportsNot later than 90 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations—
(A)a report on the International Monetary Fund (IMF) country program for Afghanistan, including actions requested by the IMF and taken by the Government of Afghanistan to address the Kabul Bank crisis and restore confidence in Afghanistan’s banking sector; and
(B)a report on the costs to support agreements and programs related to the Afghan Strategic Partnership, including contributions from the Government of Afghanistan. 
(4)OversightThe Special Inspector General for Afghanistan Reconstruction, the Inspector General of the Department of State, and the Inspector General of USAID, shall jointly develop and submit to the Committees on Appropriations within 45 days of enactment of this Act a coordinated audit and inspection plan of United States assistance for, and civilian operations in, Afghanistan. 
(b)Pakistan 
(1)CertificationNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Foreign Military Financing Program, or by transfer to Pakistan Counterinsurgency Capability Fund for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies to the Committees on Appropriations that the Government of Pakistan is—
(A)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(B)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan;
(C)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs;
(D)preventing the proliferation of nuclear-related material and expertise;
(E)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and
(F)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict.   
(2)AssistanceFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan, and are subject to section 620M of the Foreign Assistance Act of 1961.  
(3)Reports 
(A) 
(i)The spend plan required by section 7076 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding furthering development in Pakistan, countering extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: Provided, That such benchmarks may incorporate those required in title III of Public Law 111–73, as appropriate: Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2014, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in the spend plan. 
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by subparagraph (A)(i) indicates that Pakistan is failing to make measurable progress in meeting these goals or benchmarks. 
(B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives. 
(c)Regional Cross Border ProgramsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided, notwithstanding any other provision of law that restricts assistance to foreign countries, for cross border stabilization and development programs between Afghanistan and Pakistan, or between either country and the Central Asian republics.prohibition of payments to united nations members 
7047.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.war crimes tribunals drawdown 
7048.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.limitations on the united nations 
7049. 
(a)Transparency and AccountabilityNot more than 70 percent of the funds made available in this Act for a contribution to any organization, agency, or program within the United Nations system or any international organization may be provided to such organization, agency, or program or such international organization until the Secretary of State certifies that the organization—
(1)provides the United States Government with full and unfettered access to financial and performance audits regarding the implementation of funds of that organization; and
(2)is publishing on a publicly available website regular, financial, programmatic, and reporting audits of the organization and its grantees.   
(b)Restrictions on United Nations Delegations and Organizations 
(1)None of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), supports international terrorism. 
(2)None of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.  
(c)United Nations Human Rights CouncilNone of the funds appropriated by this Act may be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is in the national security interest of the United States and that the Council is taking steps to remove Israel as a permanent agenda item: Provided, That such report shall include a justification for making the determination and a description of the steps taken to remove Israel as a permanent agenda item. 
(d)United Nations Relief and Works AgencyNone of the funds made available by this Act under the heading Migration and Refugee Assistance may be made available as a contribution to the United Nations Relief and Works Agency (UNRWA) until the Secretary of State determines and reports to the Committees on Appropriations, in writing, that UNRWA is—
(1)utilizing Operations Support Officers in the West Bank and Gaza to inspect UNRWA installations and reporting any inappropriate use;
(2)acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961;
(3)taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions;
(4)taking steps to improve the transparency of all educational materials currently in use in UNRWA-administered schools;
(5)using curriculum materials in UNRWA-supported schools and summer camps designed to promote tolerance, non-violent conflict resolution, and human rights;
(6)not engaging in operations with financial institutions or related entities in violation of relevant United States law, is enhancing its transparency and financial due diligence, and working to diversify its banking operations in the region; and
(7)in compliance with the United Nations Board of Auditors’ biennial audit requirements and is implementing in a timely fashion the Board’s recommendations. 
(e)United Nations Capital Master PlanNone of the funds made available in this Act may be used for the design, renovation, or construction of the United Nations Headquarters in New York.
(f)WaiverThe restrictions imposed by or pursuant to subsections (a) and (d) may be waived on a case-by-case basis by the Secretary of State if the Secretary determines and reports to the Committees on Appropriations that such waiver is necessary to avert a humanitarian crisis. 
(g)Reporting RequirementNot later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriation detailing the amount of funds available for obligation or expenditure in fiscal year 2013 under the headings Contributions to International Organizations and International Organizations and Programs that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.community-based police assistance 
7050. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.attendance at international conferences
7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
aircraft transfer and coordination  
7052. 
(a)Transfer AuthorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated. 
(b)Property DisposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.  
(c)Aircraft Coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis.  
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.  
parking fines and real property taxes owed by foreign governments  
7053.The terms and conditions of section 7055 of division F of Public Law 111–117 shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) shall be deemed to be September 30, 2012.  
landmines and cluster munitions  
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. 
(b)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and 
(2)the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians.prohibition on publicity or propaganda 
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by the Congress: Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of Public Law 96–533.limitation on residence expenses 
7056.Of the funds appropriated or made available pursuant to title II of this Act, not to exceed $100,500 shall be for official residence expenses of the United States Agency for International Development during the current fiscal year: Provided, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars.  
United states agency for international development management (including transfer of funds)  
7057. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980.  
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175.  
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2014.  
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, are eliminated.  
(d)Program Account ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which such individual's responsibilities primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.  
(e)Foreign Service Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.  
(f)Disaster Surge CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961 may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.  
(g)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Agricultural Trade Development and Assistance Act of 1954, may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Agricultural Trade Development and Assistance Act of 1954, may be made available only for personal services contractors assigned to the Office of Food for Peace.  
(h)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.  
(i)Senior Foreign Service Limited AppointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of division F of Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan, or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.  global health activities 
7058. 
(a)Funds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended.
(b)Of the funds appropriated by this Act, not more than $461,000,000 may be made available for family planning/reproductive health. 
(c)Global Fund Reforms 
(1)Of funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that— 
(A)the Global Fund is maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site; 
(B)the Global Fund is providing sufficient resources to maintain an independent OIG that— 
(i)reports directly to the Board of the Global Fund; 
(ii)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and 
(iii)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; and 
(C)the Global Fund maintains an effective whistleblower policy to protect whistleblowers from retaliation, including confidential procedures for reporting possible misconduct or irregularities. 
(2)The withholding required by this subsection shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2013 pursuant to the application of any other provision contained in this or any other Act. prohibition on promotion of tobacco 
7059.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.programs to promote gender equality 
7060. 
(a)Programs funded under title III of this Act shall include, where appropriate, efforts to improve the status of women, including through gender considerations in the planning, assessment, implementation, monitoring, and evaluation of such programs. 
(b)Funds appropriated under title III of this Act shall be made available to support programs to expand economic opportunities for poor women in developing countries, including increasing the number and capacity of women-owned enterprises, improving property rights for women, increasing women's access to financial services and capital, enhancing the role of women in economic decisionmaking at the local, national and international levels, and improving women's ability to participate in the global economy. 
(c)Funds appropriated under title III of this Act shall be made available to increase political opportunities for women, including strengthening protections for women's personal status, increasing women's participation in elections, and enhancing women's positions in government and role in government decisionmaking. 
(d)Funds appropriated under in title III of this Act for food security and agricultural development shall take into consideration the unique needs of women, and technical assistance for women farmers should be a priority. 
(e)The Department of State and the United States Agency for International Development shall fully integrate gender into all diplomatic and development efforts through the inclusion of gender in strategic planning and budget allocations, and the development of indicators and evaluation mechanisms to measure the impact of United States policies and programs on women and girls in foreign countries.gender-based violence 
7061. 
(a)Funds appropriated under the headings Global Health Programs, Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement in this Act shall be made available for gender-based violence prevention and response efforts, and funds appropriated under the headings International Disaster Assistance and Migration and Refugee Assistance should be made available for such efforts. 
(b)Programs and activities funded under titles III and IV of this Act to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons.sector allocations 
7062. 
(a)Basic Education 
(1)Of the funds appropriated by title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education, of which not less than $260,000,000 should be made available under the heading Development Assistance.  
(2)The United States Agency for International Development shall ensure that programs supported with funds appropriated for basic education in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs are integrated, when appropriate, with health, agriculture, governance, and economic development activities to address the economic and social needs of the broader community.
(3)Funds appropriated by title III of this Act for basic education may be made available for a contribution to the Global Partnership for Education. 
(b)Food Security and Agriculture DevelopmentFunds appropriated by title III of this Act may be made available for food security and agriculture development programs notwithstanding any other provision of law to address critical food shortages. 
(c)Microenterprise and MicrofinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women. 
(d)Reconciliation ProgramsOf the funds appropriated by title III of this Act under the headings Economic Support Fund and Development Assistance, $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war, of which $10,000,000 shall be made available for such programs in the Middle East: Provided, That the Administrator of the United States Agency for International Development shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds.  
(e)Trafficking in PersonsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement not less than $38,000,000 shall be made available for activities to combat trafficking in persons internationally. 
(f)WaterOf the funds appropriated by this Act, not less than $315,000,000 shall be made available for water and sanitation supply projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121). 
(g)Women’s Leadership CapacityOf the funds appropriated by title III of this Act, not less than $20,000,000 shall be made available for programs to improve women's leadership capacity in recipient countries. 
(h)Notification RequirementsAuthorized deviations from funding levels contained in this section shall be subject to the regular notification procedures of the Committees on Appropriations.
central asia 
7063.The terms and conditions of subsections (a) through (e) of section 7076 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated by this Act, except that the Secretary of State may waive the application of section 7076(a) for a period of not more than 6 months and every 6 months thereafter until September 30, 2014, if the Secretary certifies to the Committees on Appropriations that the waiver is in the national security interest and necessary to obtain access to and from Afghanistan for the United States, and the waiver includes an assessment of progress, if any, by the Government of Uzbekistan in meeting the requirements in section 7076(a): Provided, That the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the Committees on Appropriations not later than 180 days after enactment of this Act and 12 months thereafter, on all United States Government assistance provided to the Government of Uzbekistan and expenditures made in support of the Northern Distribution Network in Uzbekistan, including any credible information that such assistance or expenditures are being diverted for corrupt purposes: Provided further, That information provided in the report required by the previous proviso may be provided in a classified annex and such annex shall indicate the basis for such classification: Provided further, That for the purposes of the application of section 7076(e) to this Act, the term assistance shall not include expanded international military education and training.requests for documents 
7064.None of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the United States Agency for International Development.Limitations on Family Planning/Reproductive Health 
7065. 
(a)None of the funds appropriated or otherwise made available by this Act may be made available for the United Nations Population Fund. 
(b)None of the funds appropriated or otherwise made available by this Act for population planning activities or other population assistance may be made available to any foreign nongovernmental organization that promotes or performs abortion, except in cases of rape or incest or when the life of the mother would be endangered if the fetus were carried to term.international prison conditions 
7066.Funds appropriated by this Act to carry out the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and the Support for East European Democracy (SEED) Act of 1989, may be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961, for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities. prohibition on use of torture
7067.None of the funds made available in this Act may be used in any way whatsoever to support or justify the use of torture, cruel, or inhumane treatment by any official or contract employee of the United States Government. 
extradition 
7068. 
(a)None of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, Emergency Migration and Refugee Assistance, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. 
(b)Subsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)The Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.commercial leasing of defense articles 
7069.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, and NATO, and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.independent states of the former soviet union 
7070. 
(a)None of the funds appropriated in title III of this Act shall be made available for assistance for a government of an Independent State of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That such funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States. 
(b) 
(1)Of the funds made available in title III of this Act for assistance for the Government of the Russian Federation, 60 percent shall be withheld from obligation until the President determines and certifies in writing to the Committees on Appropriations that the Government of the Russian Federation— 
(A)has terminated implementation of arrangements to provide Iran with technical expertise, training, technology, or equipment necessary to develop a nuclear reactor, related nuclear research facilities or programs, or ballistic missile capability; and 
(B)is providing full access to international non-government organizations providing humanitarian relief to refugees and internally displaced persons in Chechnya. 
(2)Paragraph (1) shall not apply to— 
(A)assistance to combat infectious diseases, child survival activities, or assistance for victims of trafficking in persons; and 
(B)activities authorized under title V (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM Support Act. 
(c)Section 907 of the FREEDOM Support Act shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of Public Law 104–201 or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); 
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); 
(5)any financing provided under the Export-Import Bank Act of 1945; or 
(6)humanitarian assistance.international monetary fund 
7071. 
(a)The terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply to this Act. 
(b)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors. 
(c)The Secretary of the Treasury shall report to the Committees on Appropriations, not later than 45 days after enactment of this Act, a description and estimate of IMF surcharges on outstanding and new loans by calendar year; the IMF’s internal use of funds derived from such surcharges; and details of the IMF’s internal budget for the calendar years 2010, 2011, and 2012.repression in the russian federation 
7072. 
(a)None of the funds appropriated in title III of this Act may be made available for the Government of the Russian Federation, after 180 days from the date of the enactment of this Act, unless the Secretary of State certifies to the Committees on Appropriations that the Government of the Russian Federation—
(1)has implemented no statute, Executive order, regulation or similar government action that would discriminate, or which has as its principal effect discrimination, against religious groups or religious communities in the Russian Federation in violation of accepted international agreements on human rights and religious freedoms to which the Russian Federation is a party; 
(2)is honoring its international obligations regarding freedom of expression, assembly, and press, as well as due process; 
(3)is investigating and prosecuting law enforcement personnel credibly alleged to have committed human rights abuses against political leaders, activists and journalists; and 
(4)is immediately releasing political leaders, activists and journalists who remain in detention. 
(b)The Secretary of State may waive the requirements of subsection (a) if the Secretary determines that to do so is important to the national interests of the United States.prohibition on first-class travel 
7073.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.Serbia
7074.
(a)Funds appropriated by this Act may be made available for assistance for the central Government of Serbia after May 31, 2013, if the Secretary of State has submitted the report required in subsection (c).
(b)After May 31, 2013, the Secretary of the Treasury should instruct the United States executive directors of the international financial institutions to support loans and assistance to the Government of Serbia subject to the condition in subsection (c).
(c)The report referred to in subsection (a) is a report by the Secretary of State to the Committees on Appropriations that the Government of Serbia is cooperating with the International Criminal Tribunal for the former Yugoslavia, including apprehending and transferring indictees and providing investigators access to witnesses, documents, and other information.
(d)This section shall not apply to humanitarian assistance or assistance to promote democracy. 
enterprise funds 
7075. 
(a)Prior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the Committees on Appropriations, in accordance with the regular notification procedures of the Committees on Appropriations, a plan for the distribution of the assets of the Enterprise Fund. 
(b)None of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the Committees on Appropriations are notified at least fifteen days in advance. 
operating and spend plans 
7076. 
(a)Operating PlansNot later than 30 days after the date of enactment of this Act, each department, agency, or organization funded in titles I and II, and the Department of the Treasury and Independent Agencies funded in title III of this Act shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2013, that provides details of the use of such funds at the program, project, and activity level. 
(b)Spend PlansPrior to the initial obligation of funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations a detailed spend plan for the following— 
(1)funds made available in titles III and IV of this Act for assistance for Iraq, Haiti, Colombia, and Mexico, for the Caribbean Basin Security Initiative, and for the Central American Regional Security Initiative; 
(2)funds made available for assistance for countries or programs and activities referenced in— 
(A)section 7032;
(B)sections 7039 and 7040; 
(C)section 7042(a), (d), (e), and (f); 
(D)section 7043(b); and 
(E)section 7046(a) and (b); 
(3)funds appropriated in title III for food security and agriculture development programs;
(4)funds appropriated or otherwise made available under the heading Development Credit Authority . 
(c)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961.rescissions 
7077. 
(a)Of the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Diplomatic and Consular Programs, $5,700,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)Of the unexpended balances available to the President for bilateral economic assistance under the heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $100,000,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement or for Overseas Contingency Operations/Global War on Terrorism pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)The Secretary of State, as appropriate, shall consult with the Committees on Appropriations at least 15 days prior to implementing the rescissions made in this section. 
reforms related to general capital increases
7078.Funds appropriated by this Act may not be disbursed for a United States contribution to the general capital increases of the International Bank for Reconstruction and Development (World Bank), the African Development Bank (AfDB), or the Inter-American Development Bank (IDB) until the Secretary of the Treasury certifies and reports to the Committees on Appropriations that such institution, as appropriate, is successfully implementing each of the following reforms—
(1)implementing specific reform commitments agreed to by the World Bank and the AfDB as described in the Pittsburgh Leaders' Statement issued at the Pittsburgh G20 Summit in September 2009 concerning sound finances, effective management and governance, transparency and accountability, focus on core mission, and results;
(2)implementing specific reform commitments agreed to by the IDB in Resolution AG–7/10 Report on the Ninth General Capital Increase in the resources of the Inter-American Development Bank as approved by the Governors on July 12, 2010, including transfers of at least $200,000,000 annually to a grant facility for Haiti;
(3)implementing procurement guidelines that maximize international competitive bidding in accordance with sound procurement practices, including transparency, competition, and cost-effective results for borrowers;
(4)implementing best practices for the protection of whistleblowers from retaliation, including best practices for legal burdens of proof, access to independent adjudicative bodies, results that eliminate the effects of retaliation, and statutes of limitation for reporting retaliation;
(5)requiring that each candidate for budget support or development policy loans provides an assessment of reforms needed to budgetary and procurement processes to encourage transparency, including budget publication and public scrutiny, prior to loan approval;
(6)making publicly available external and internal performance and financial audits of such institution's projects on the institution's Web site;
(7)adopting policies concerning the World Bank's proposed Program for Results (P4R) including to: require that projects with potentially significant adverse social or environmental impacts and projects that affect indigenous peoples are either excluded from P4R or subject to the World Bank's own policies; require that at the close of the pilot there will be a thorough, independent evaluation, with input from civil society and the private sector, to provide guidance concerning next steps for the pilot; and fully staff the World Bank Group's Integrity Vice Presidency, with agreement from Borrowers on the World Bank's jurisdiction and authority to investigate allegations of fraud and corruption in any of the World Bank's lending programs including P4R; and
(8)concerning the World Bank, making publicly available information regarding International Finance Corporation (IFC) subprojects when the IFC is funding a financial intermediary, including—
(A)requiring that higher-risk subprojects comply with the relevant Performance Standard requirements; and
(B)agreeing to periodically disclose on the IFC Web site a listing of the name, location, and sector of high-risk subprojects supported by IFC investments through private equity funds. 
use of funds in contravention of this act 
7079.If the Executive Branch makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.Limitation on Political Disclosure Requirements
7080.None of the funds made available by this Act may be used to implement any rule, regulation, or executive order regarding the disclosure of political contributions that takes effect on or after the date of enactment of this Act.Limitation relating to individuals detained at naval station, guantanamo bay, cuba
7081.None of the funds made available in this Act, or any prior Act making appropriations for the Department of State, foreign operations, and related programs, may be obligated for any country, including a state with a compact of free association with the United States, that concludes an agreement with the United States to receive by transfer or release individuals detained at Naval Station, Guantanamo Bay, Cuba, unless, not later than five days after the conclusion of the agreement, but prior to implementation of the agreement, the Secretary of State notifies the Committees on Appropriations in writing of the terms of the agreement.Limitations on Certain Awards
7082.
(a)ConvictionsNone of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government.
(b)Unpaid TaxesNone of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government.Budget Presentations
7083.
(a)Presentation of Congressional Budget JustificationNone of the funds appropriated by title I of this Act under the heading “Diplomatic and Consular Programs” in paragraph (3) (Diplomatic policy and support), not previously obligated before the date of the submission of the President’s budget for fiscal year 2014, shall be obligated until the Secretary of State submits to the Committees on Appropriations the—
(1)Congressional Budget Justification for Department of State Operations for fiscal year 2014; and
(2)Congressional Budget Justification for Foreign Operations for fiscal year 2014. 
(b)ExceptionThe limitation on obligations in this section may be waived in a manner consistent with section 7015(e) of this Act. 
Limitation on funds relating to a United Nations Arms Trade Treaty 
7084. None of the funds appropriated in this Act may be obligated or expended to advocate or agree to any provision of a United Nations Arms Trade Treaty that would restrict in any way the rights of United States citizens under the second amendment to the Constitution of the United States, or that would otherwise regulate the domestic manufacture, importation, assembly, possession, use, transfer, or purchase of firearms, ammunition, or related items. 
VIIIOverseas Contingency Operations/Global War on TerrorismDepartment of StateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $2,707,727,000, to remain available until September 30, 2014, of which $654,918,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $150,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That any such transfer shall be treated as a reprogramming of funds under subsections (a) and (b) of section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Conflict stabilization operationsFor an additional amount for Conflict Stabilization Operations, $8,500,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $58,619,000, to remain available until September 30, 2014, of which $55,369,000 shall be for the Special Inspector General for Afghanistan Reconstruction for reconstruction oversight: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $10,800,000, to remain available until expended: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.International organizationscontributions to international organizationsFor an additional amount for Contributions to International Organizations, $101,300,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states agency for international developmentFunds appropriated to the presidentOperating expensesFor an additional amount for Operating Expenses, $258,407,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bilateral Economic AssistanceFunds Appropriated to the PresidentInternational Disaster AssistanceFor an additional amount for International Disaster Assistance, $150,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transition initiativesFor an additional amount for Transition Initiatives, $6,554,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Economic support fund(including transfer of funds)For an additional amount for Economic Support Fund, $2,293,259,000, to remain available until September 30, 2014: Provided, That up to $4,400,000 of the funds appropriated under this heading may be transferred to and merged with funds available under the heading “Broadcasting Board of Governors, International Broadcasting Operations” for the support of broadcasting to the border-region of Afghanistan and Pakistan: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of StateMigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $229,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.International security assistanceDepartment of stateInternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $1,297,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $75,351,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Funds appropriated to the presidentForeign military financing programFor an additional amount for Foreign Military Financing Program, $1,102,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provisions—this title 
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2013.  
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts.
8003.Of the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs and designated by Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 under the heading Diplomatic and Consular Programs, $54,000,000 are rescinded.   
8004.Funds appropriated by this title under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program may be transferred to, and merged with, appropriations made in prior Acts under the heading Pakistan Counterinsurgency Capability Fund: Provided, That funds made available pursuant to such transfer shall remain available until September 30, 2014: Provided further, That the Secretary of State shall, not later than 15 days prior to making any such transfer, notify the Committees on Appropriations: Provided further, That such notification shall include the source of funds, detailed justification, implementation plan, and timeline for obligating such funds: Provided further, That any obligation of funds pursuant to such transfer shall be subject to section 7046(b) of this Act.   
8005.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
IXAdditional General Provisionspending reduction account
9001.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0.This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2013.  
 
 
May 25, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
